Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on March 23, 2020.  
2.   Claim(s) 1-21 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Independent Claim(s) 1 and 9 are directed to providing a patient with a user experience for securely submitting a prescription to a pharmacy. The claim(s) recite(s) receiving a notification of the prescription that specifies a prescribed drug for the patient; identifying prescription options relating to the prescribed drug; sending an indication of the prescription options; receiving a selection by the patient of a prescription option; and sending instructions relating to proceeding with the selected prescription option.
The limitations of “receiving a notification of the prescription that specifies a prescribed drug for the patient; identifying prescription options relating to the prescribed drug; sending an indication of the prescription options; receiving a selection by the patient of a prescription option; and sending instructions relating to proceeding with the selected prescription option," as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of a Certain Methods Of Organizing Human Activity concepts performed by managing personal behavior, relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer components. That is, other than reciting “computing systems, pharmacy system, patient device, processors for executing the computer-executable instructions stored in the one or more computer-readable storage medium,” nothing in the claim element precludes the step from practically being performed by managing personal behavior, relationships or interactions between people. For example, but for the “pharmacy system” language, “receiving” in the context of this claim encompasses an individual manually retrieving a notification of the patient prescription that specifies a drug for the patient. Similarly, the sending instructions relating to proceeding with the selected prescription option, under its broadest reasonable interpretation, covers performances such as managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components. If a claim limitation, under its broadest reasonable interpretation, covers performances such as managing personal behavior, relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of using a “computing systems, pharmacy system, patient device, processors for executing the computer-executable instructions stored in the one or more computer-readable storage medium” to perform all of the “receiving a notification of the prescription that specifies a prescribed drug for the patient; identifying prescription options relating to the prescribed drug; sending an indication of the prescription options; receiving a selection by the patient of a prescription option; and sending instructions relating to proceeding with the selected prescription option” steps. The “computing systems, pharmacy system, patient device, processors for executing the computer-executable instructions stored in the one or more computer-readable storage medium” is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of executing computer-executable instructions for implementing the specified logical function(s) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Claim 1 has additional limitations (i.e., pharmacy system, patient device). Claim 9 has additional limitations (i.e., computing systems, pharmacy system, patient device, processors for executing the computer-executable instructions stored in the one or more computer-readable storage medium). Looking to the specification, these components are described at a high level of generality (¶ 15; The EPP application may be installed on a portable computer such as a smartphone, tablet, or laptop.). The use of a general purpose computer, taken alone, does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, although the claims add “[storage]” steps, it is only considered as insignificant extrasolution activity. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception.
Dependent claims 2-8 and 10-21 include all the limitations of the parent claims and are directed to the same abstract idea as discussed above and incorporated herein. Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-4, 6-11 and 13-21 are rejected under 35 U.S.C. 102(b) as being anticipated by Pub. No.: US 20190163876 A1 to Remme et al.

As per Claim 1, Remme et al. teaches a method performed one or more computing systems for providing prescription options relating to a prescription prescribed by a prescriber for a patient, the method comprising: 
-- receiving from a pharmacy system a notification of the prescription that specifies a prescribed drug for the patient (see Remme et al. paragraph 49; At step 910, a patient receives a new prescription for a pharmaceutical drug or method (e.g., not a refill), or alternatively for a new medical laboratory test or procedure, where the prescription can be in the form of a physical hardcopy on paper, and/or by way of electronic delivery to a logical address accessible to Patient Device App 102(x).)
-- identifying prescription options relating to the prescribed drug  (see Remme et al. paragraph 59; After step 928, method 1000 can begin at step 1002 at which the patient can use the Patient Device App 102(x) to enter selections from among those options that are rendered by Patient Device App 102(x). As such, the patient can select from among various places where the new prescription is to be picked up, such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available. The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier. The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.);
-- sending to a patient device of the patient an indication of the prescription options (see Remme et al. paragraph 59; After step 928, method 1000 can begin at step 1002 at which the patient can use the Patient Device App 102(x) to enter selections from among those options that are rendered by Patient Device App 102(x). As such, the patient can select from among various places where the new prescription is to be picked up, such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available. The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier. The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.);
-- receiving from the patient device a selection by the patient of a prescription option (see Remme et al. paragraph 60; At step 1004 of Method 1000, Patient Device App 102(x) sends the patient's input selections to Rx Processor 104 for further handling, where the data received by Rx Processor 104 from Patient Device App 102(x) may be substantially encrypted, in whole or in part, so as to preserve and protect patient data security and confidentiality.);  and 
-- sending instructions relating to proceeding with the selected prescription option (see Remme et al. paragraph 61; At step 1006, a determination is made as to whether or not the patient has selected a specific and particular Rx Dispensing Kiosk 110(z) to pick up the new prescription. If not, the Rx Processor 104 sends the data to the patent selected Retail Pharmacy, PBM, Other 112 (i) as shown in FIG. 1. Otherwise, method 1000 proceeds to step 1010 at which Rx Processor 104 sends the data to RPh Kiosk Control Platform 106 in order to facilitate that the patient selected Rx Dispensing Kiosk 110(z) performing an inventory reservation of the prescribed drug to ensure its availability of the drug within a selected time slot when the patient has committed to arrive to pick up the new prescription.).

As per Claim 2, Remme et al. teaches the method of claim 1 wherein the drug options are in accordance with a prescription benefit plan through which the patient has prescription coverage (see Remme et al. paragraph 8; FIG. 4 is a partial cut-away view of a screen shot characterizing an exemplary user interface to display information rendered by the software application of FIG. 2, where the rendered information includes icons to each initiate respective capabilities of the application to permit input of patient profile information, including contact information for a patient, cards and related accounts providing information to identify the patient to third parties, payment card and related accounts for the patient including pharmaceutical insurance and benefit plan information for the patient, and options for obtaining and waiving consulting for the patient by a pharmacist filling the new prescription.).

As per Claim 3, Remme et al. teaches the method of claim 1 wherein the patient device is a smartphone of the patient (see Remme et al. paragraph 43; The screen shots shown in FIGS. 2-8 may be further enhanced with functionalities for various implementations of installed Patient Device App 102(x) as are typical of a user experience for ‘Apps’ installed on tablets, smart phones, phablets, and other web enabled mobile computing devices. Such enhancements include, but are not limited to, pull down menus of selectable options, input by way of software and/or hardware keyboard data entry, input by way of pictograph optical scanning from print or electronic media rendering, etc.).

As per Claim 4, Remme et al. teaches the method of claim 1 wherein the selected prescription option relates to a substitute drug that does not need approval by the prescriber and wherein the instructions are sent to the pharmacy system to inform the pharmacy of the substitute drug (see Remme et al. paragraph 59; The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.).

As per Claim 6, Remme et al. teaches the method of claim 1 wherein the selected prescription option relates to an alternative pharmacy for dispensing the prescribed drug and wherein the instructions are sent to the patient device to inform the patient to transfer the prescription to the alternative pharmacy (see Remme et al. paragraphs 12 and 38; Referring now to FIG. 5, icons are rendered at reference numeral 510 on display screen 502 each depicting a different retail pharmacy selectable by a patient to show a preference for a pharmacist associated with the selected pharmacy to fill a new prescription for the patient. As is conventional of a user interface for an installed ‘App’, navigational icons 504, 506 provide horizontal and vertical movement of the rendering 510 on display screen 502.).

As per Claim 7. The method of claim 1 wherein the selected prescription option relates to splitting a larger dosage strength of the prescribed drug into a smaller dosage strength specified by the prescription and wherein the instructions are sent to the patient device to inform the patient to request the prescribed drug in the larger dosage strength (see Remme et al. Claims 1-2 and paragraphs 63 (e.g. email) and paragraph 108; prepare a label bearing patient-specific information from the new prescription for the pharmaceutical prescribed by the healthcare provider to the patient.). Examiner interprets the prescription order stating exactly what the patient is supposed to receive is the same or equivalent to the patient submitting claimed requested larger portion)

As per Claim 8. The method of claim 1 wherein the selected prescription option relates to a longer supply of the prescribed drug than a smaller supply specified by the prescription and wherein the instructions are sent to the patient device to inform the patient to request the larger supply of the prescribed drug (see Remme et al. Claims 1-2 and paragraphs 63 (e.g. email) and paragraph 108; prepare a label bearing patient-specific information from the new prescription for the pharmaceutical prescribed by the healthcare provider to the patient.). Examiner interprets the prescription order stating exactly what the patient is supposed to receive is the same or equivalent to the patient submitting claimed requested larger portion)

As per Claim 9, Remme et al. teaches one or more computing systems for providing prescription options relating to a prescription prescribed by a prescriber for a patient, the one or more computing systems comprising:
-- one or more computer-readable storage mediums for storing computer-executable instructions for controlling the one or more computing systems to (see paragraphs 242-243; “computer-readable medium” as used herein refers to any medium that participates in providing data (e.g., instructions) which may be read by a computer, a processor or a like device.): 
-- receive a notification of the prescription, the prescription having a prescribed drug, a quantity, and a dosage strength (see Remme et al. paragraph 49; At step 910, a patient receives a new prescription for a pharmaceutical drug or method (e.g., not a refill), or alternatively for a new medical laboratory test or procedure, where the prescription can be in the form of a physical hardcopy on paper, and/or by way of electronic delivery to a logical address accessible to Patient Device App 102(x).);
-- identify prescription options relating to the prescribed drug (see Remme et al. paragraph 59; After step 928, method 1000 can begin at step 1002 at which the patient can use the Patient Device App 102(x) to enter selections from among those options that are rendered by Patient Device App 102(x). As such, the patient can select from among various places where the new prescription is to be picked up, such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available. The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier. The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.);
-- send to a patient device of the patient an indication of the prescription options (see Remme et al. paragraph 59; After step 928, method 1000 can begin at step 1002 at which the patient can use the Patient Device App 102(x) to enter selections from among those options that are rendered by Patient Device App 102(x). As such, the patient can select from among various places where the new prescription is to be picked up, such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available. The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier. The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.);
-- receive from the patient device a selection by the patient of a prescription option (see Remme et al. paragraph 59; After step 928, method 1000 can begin at step 1002 at which the patient can use the Patient Device App 102(x) to enter selections from among those options that are rendered by Patient Device App 102(x). As such, the patient can select from among various places where the new prescription is to be picked up, such as the nearest Rx Dispensing Kiosk 110(z), the nearest retail outlet, the nearest drive thru pharmacy facility, the date-hour time slot that the patient agrees to arrive and pick up the prescription corresponding to when the pickup will also be available. The patient can also select from among various delivery alternatives for the new prescription, including carrier selections by cost of delivery and delivery location(s) as well as the date-hour time slot that the delivery of the new prescription will be delivered by the selected carrier. The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.); and
-- send instructions relating to proceeding with the selected prescription option (see Remme et al. paragraph 61; At step 1006, a determination is made as to whether or not the patient has selected a specific and particular Rx Dispensing Kiosk 110(z) to pick up the new prescription. If not, the Rx Processor 104 sends the data to the patent selected Retail Pharmacy, PBM, Other 112 (i) as shown in FIG. 1. Otherwise, method 1000 proceeds to step 1010 at which Rx Processor 104 sends the data to RPh Kiosk Control Platform 106 in order to facilitate that the patient selected Rx Dispensing Kiosk 110(z) performing an inventory reservation of the prescribed drug to ensure its availability of the drug within a selected time slot when the patient has committed to arrive to pick up the new prescription.); and
-- one or more processors for executing the computer-executable instructions stored in the one or more computer-readable storage mediums (see Remme et al. paragraphs 60-61 and 242-243; “computer-readable medium” as used herein refers to any medium that participates in providing data (e.g., instructions) which may be read by a computer, a processor or a like device.).

As per Claim 10, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to dispensing the prescription by a pharmacy to which the prescription was sent and wherein the instructions are sent to the pharmacy to proceed with dispensing the prescription (see Remme et al. at least Fig. 5 and paragraphs 60-61; At step 1006, a determination is made as to whether or not the patient has selected a specific and particular Rx Dispensing Kiosk 110(z) to pick up the new prescription. If not, the Rx Processor 104 sends the data to the patent selected Retail Pharmacy, PBM, Other 112 (i) as shown in FIG. 1. Otherwise, method 1000 proceeds to step 1010 at which Rx Processor 104 sends the data to RPh Kiosk Control Platform 106 in order to facilitate that the patient selected Rx Dispensing Kiosk 110(z) performing an inventory reservation of the prescribed drug to ensure its availability of the drug within a selected time slot when the patient has committed to arrive to pick up the new prescription.).

As per Claim 11, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to a substitute drug that does not need approval by the prescriber and wherein the instructions are sent to a pharmacy from which the notification of the prescription was received to inform the pharmacy of the substitute drug  (see Remme et al. paragraph 59; The patient can also select from among various least expensive alternatives, such a payment from a tax favored account such as a Health Saving Account (HSA), a Medical Savings Account (MSA), a government benefits account, a payment without the benefit of health insurance, an option to request that the prescription be filled by a generic of unpatented drug as opposed to a ‘dispense-as-written’ or patented drug.).

As per Claim 13, Remme et al. teaches the one or more computing systems of claim 12 wherein the instructions include a link for electronically contacting the prescriber (see Remme et al. Abstract; A control center receives an order from a patient's smart phone to fill a new prescription prescribed by a doctor to a patient, along with a selection of one drug dispensing kiosk. A remotely located pharmacist video teleconferences with the patient via the patient's smart phone to provide counseling about the prescribed pharmaceutical.).

As per Claim 14, Remme et al. teaches the one or more computing systems of claim 13 wherein the link relates to a secure messaging system of the prescriber (see Remme et al. Abstract; A control center receives an order from a patient's smart phone to fill a new prescription prescribed by a doctor to a patient, along with a selection of one drug dispensing kiosk. A remotely located pharmacist video teleconferences with the patient via the patient's smart phone to provide counseling about the prescribed pharmaceutical.).

As per Claim 15, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to an alternative pharmacy for dispensing the prescribed drug and wherein the instructions are sent to the patient device and provide guidance on transferring the prescription to the alternative pharmacy (see Remme et al. paragraphs 12, 39 and 255; Referring to FIG. 3 (e.g. transfer icon) and FIG. 5, icons are rendered at reference numeral 510 on display screen 502 each depicting a different retail pharmacy selectable by a patient to show a preference for a pharmacist associated with the selected pharmacy to fill a new prescription for the patient. As is conventional of a user interface for an installed ‘App’, navigational icons 504, 506 provide horizontal and vertical movement of the rendering 510 on display screen 502.).

As per Claim 16, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to an alternative pharmacy for dispensing the prescribed drug and wherein the instructions are sent to a pharmacy from which the notification of the prescription was received to inform the pharmacy to transfer the prescription to the alternative pharmacy (see Remme et al. paragraphs 12, 39 and 255; Referring to FIG. 3 (e.g. transfer icon) and FIG. 5, icons are rendered at reference numeral 510 on display screen 502 each depicting a different retail pharmacy selectable by a patient to show a preference for a pharmacist associated with the selected pharmacy to fill a new prescription for the patient. As is conventional of a user interface for an installed ‘App’, navigational icons 504, 506 provide horizontal and vertical movement of the rendering 510 on display screen 502.).

As per Claim 17, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to an alternative pharmacy for dispensing the prescribed drug and wherein the instructions are sent to the alternative pharmacy and indicate to request a pharmacy from which the notification of the prescription was received to transfer the prescription to the alternative pharmacy (see Remme et al. paragraphs 12, 39 and 255; Referring to FIG. 3 (e.g. transfer icon) and FIG. 5, icons are rendered at reference numeral 510 on display screen 502 each depicting a different retail pharmacy selectable by a patient to show a preference for a pharmacist associated with the selected pharmacy to fill a new prescription for the patient. As is conventional of a user interface for an installed ‘App’, navigational icons 504, 506 provide horizontal and vertical movement of the rendering 510 on display screen 502.). 

As per Claim 18, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to splitting a larger dosage strength of the prescribed drug into a smaller dosage strength specified by the prescription and wherein the instructions are sent to the patient device to inform the patient to request the prescribed drug in the larger dosage strength (see Remme et al. Claims 1-2 and paragraphs 63 (e.g. email) and paragraph 108; prepare a label bearing patient-specific information from the new prescription for the pharmaceutical prescribed by the healthcare provider to the patient.).

As per Claim 19, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to splitting a larger dosage strength of the prescribed drug into a smaller dosage strength specified by the prescription and wherein the instructions are sent a pharmacy from which the notification of the prescription was received to inform the pharmacy to dispense the prescribed drug in the larger dosage strength (see Remme et al. Claims 1-2 and paragraphs 63 (e.g. email) and paragraph 108; prepare a label bearing patient-specific information from the new prescription for the pharmaceutical prescribed by the healthcare provider to the patient.).

As per Claim, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to a longer supply of the prescribed drug than a smaller supply specified by the prescription and wherein the instructions are sent to the patient device to inform the patient to request the larger supply of the prescribed drug (see Remme et al. Claims 1-2 and paragraphs 63 (e.g. email) and paragraph 108; prepare a label bearing patient-specific information from the new prescription for the pharmaceutical prescribed by the healthcare provider to the patient.).

As per Claim 21, Remme et al. teaches the one or more computing systems of claim 9 wherein the selected prescription option relates to a longer supply of the prescribed drug than a smaller supply specified by the prescription and wherein the instructions are sent to a pharmacy from which the notification of the prescription was received to inform the pharmacy to dispense the larger supply of the prescribed drug (see Remme et al. Claims 1-2 and paragraphs 63 (e.g. email) and paragraph 108; prepare a label bearing patient-specific information from the new prescription for the pharmaceutical prescribed by the healthcare provider to the patient.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Remme et al. as applied to claims 1-4, 6-11 and 13-21 above, and further in view of Pub. No.: US 20170091416 A1 to Mink et al.

As per Claim 5, Remme et al. fails to explicitly teach the method of claim 1 wherein the selected prescription option relates to an alternative drug that needs approval by the prescriber and wherein the instructions are sent to the patient device to inform the patient to contact the prescriber for a new prescription for the alternative drug.
Mink et al. teaches according to some embodiments, the method may optionally include providing prescription approval information to a dispensing pharmacy, and providing co-pay information and co-pay offset benefit information to a dispensing pharmacy. Methods may include providing outbound communication to the patient regarding out-of-pocket costs related to the prescription and to secure patient payment information. Furthermore, adherence messaging, refill reminders and details regarding the fulfillment schedule of the prescription will also be provided. Methods may include receiving an indication that prior authorization is required for the prescription, and providing communication to the care professional regarding the required prior authorization. Methods may include providing a notification to a patient associated with the patient identifier of a need for additional information in response to establishing at least some information necessary for prescription fulfillment is not present or invalid. The notification may include a portal through which the patient may provide the additional information  (see Mink et al. paragraphs 9 and 37).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Mink et al. within the systems/methods as taught by reference Remme et al. with the motivation of providing a health care management solutions and, more particularly, relate to the provision of a mechanism by which to improve medication adherence for patients by helping a patient to receive their first fill of a prescription while managing the various systems, programs, and providers involved in an initial first fill of a prescription, and subsequent prescription refills, thereby lessening the burden and complexity for a patient (see Mink et al. paragraph 2).

As per Claim 12, Remme et al. fails to explicitly teach the one or more computing systems of claim 9 wherein the selected prescription option relates to an alternative drug that needs approval by the prescriber and wherein the instructions are sent to the patient device to inform the patient to contact the prescriber for a new prescription for the alternative drug.
Mink et al. teaches according to some embodiments, the method may optionally include providing prescription approval information to a dispensing pharmacy, and providing co-pay information and co-pay offset benefit information to a dispensing pharmacy. Methods may include providing outbound communication to the patient regarding out-of-pocket costs related to the prescription and to secure patient payment information. Furthermore, adherence messaging, refill reminders and details regarding the fulfillment schedule of the prescription will also be provided. Methods may include receiving an indication that prior authorization is required for the prescription, and providing communication to the care professional regarding the required prior authorization. Methods may include providing a notification to a patient associated with the patient identifier of a need for additional information in response to establishing at least some information necessary for prescription fulfillment is not present or invalid. The notification may include a portal through which the patient may provide the additional information  (see Mink et al. paragraphs 9 and 37).
Therefore it would have been obvious to a person of ordinary skill in the art at the time the invention was made to include systems/methods as taught by reference Mink et al. within the systems/methods as taught by reference Remme et al. with the motivation of providing a health care management solutions and, more particularly, relate to the provision of a mechanism by which to improve medication adherence for patients by helping a patient to receive their first fill of a prescription while managing the various systems, programs, and providers involved in an initial first fill of a prescription, and subsequent prescription refills, thereby lessening the burden and complexity for a patient (see Mink et al. paragraph 2).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Patent No.: US 8290790 B1; The present invention relates to systems and methods for managing, administering, sponsoring and/or maintaining prescription benefit and coverage information for one or more users.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD B WINSTON III whose telephone number is (571)270-7780. The examiner can normally be reached M-F 1030 to 1830.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.B.W/             Examiner, Art Unit 3626

/ROBERT W MORGAN/             Supervisory Patent Examiner, Art Unit 3626